CoNNOR, J.,
concurring. I would be content to concur in the opinion written by Mr. Justice Montgomery without saying more, but for the fact that my understanding of the testimony is so entirely different from that of the Chief Justice, as set out in his dissenting opinion, that I feel constrained to give my reasons for concurring in the conclusion arrived at by the majority of the Court. If I understood the facts as does the Chief Justice I should not hesitate to concur in his conclusions as to the law. It is a source of regret to me that it is sought to place the majority of the Court in the position, from the viewpoint of the Chief Justice, of giving encouragement to the commission of murders in this State. As I gather the transactions from the State’s witnesses, Turnmire had a warrant for the arrest of the defendant for a misdemeanor, and the deceased Howell had a warrant for the arrest of Boone Potter. There was much controversy as to the regularity of the warrant and the deputation to Howell, and although these warrants were used upon the trial, and are referred to in the testimony as Exhibits “A” and “B,” they are not attached to the record in the case, and we are unable to pass upon their regularity. Defendant is a young man of nineteen years, uneducated; Boone Potter, it seems, was older; they are cousins; they were engaged in hauling logs to a saw-mill. On the night prior to the homicide Turnmire and Howell collected a posse composed of one Joseph Wilson, who said that he had served a term of eight years in the Penitentiary, Hamby and Snider, at the house of one Hodges. On the morning of the homicide they went to the mill and in a *726short time the defendant and Boone Potter drove up with their wagon; Turnmire and Hamby called the defendant out to one side, four or five steps from the wagon, and told him that they had a warrant for him. Hamby’s account of the transaction at this point was as follows: “Defendant said 11 All right’; Turnmire handed warrant to me and told me to read it, and I read it; defendant two feet from me; I read it in common tone; Boone was then fifteen steps off. Had my back to Boone. Defendant said: ‘I cannot have my trial to-day, I have got to help Boone haul logs.’ Defendant asked Turnmire to file bond. Turnmire said: ‘Yes, we will do what is right.’ Defendant asked if he would take his father on bond. He said ‘Yes, anybody most.’ ” The defendant’s testimony upon this point is as follows: “On night prior to the homicide was at Boone Potter’s; lived there, worked for him. He was logging; took log to mill on that morning; Turnmire told me they had warrant for me. I asked him to let me change some clothes; he gave me leave; I asked him if he’d take father on my bond, and he said ‘Yes.’ It was raining, I wanted dry clothes’; he said ‘All right.’ I got on the wagon; I thought (he) was coming on; we got on wagon and started towards home; sorter rainy; Boone trotted off. When he is not loaded, drives fast.” Hamby says: “I heard Boone talking, and we come to where Wilson, Howell and Snider were; could not hear what Boone said until after I turned round. He said, ‘Gro down with me, cousin’; bounced upon wagon and told Clarence to come on; defendant slipped on wagon as Boone started off in a trot. Boone began whipping mules; am kin to Boone and Clarence by marriage. I said to Howell, ‘Now what are you going to do ? We will run on down and arrest them.’ We ran on down to where they crossed the creek, Howell in front.” There was no evidence that a wrord was said to Boone about the warrant for him, or that *727lie knew that there was suck a warrant or a warrant for defendant, nor is there any evidence that the defendant knew that deceased had a warrant for Boone. There seems to be no substantial difference in the testimony in regard to what occurred at the time of the homicide. After the wagon drove off some of the witnesses used the term, “The mules loped down the hill.” The deceased and his posse ran after them. The mules, at the foot of the hill, came to a stop, when the homicide occurred in the manner set forth in the opinion of the Court.
The portion of his Honor’s charge to which defendant excepted, and which exception, J think, should be sustained, is as follows: After saying to the jury that if they found certain conditions, his Honor said: “And if in addition to the foregoing facts you find that Clarence understood that the officer had a warrant for himself, and had read it to him, and that he was then engaged in escaping from the officers, and that Boone understood this, and that they were acting in concert in flight, and you find that Boone and Clarence were acting in concert throughout and that both had predetermined and agreed to resist arrest to the extent of taking the life of any one of the officers authorized to execute the warrant, and with premeditation and deliberation purposed to resist the arrest of Boone by the deceased or his associates, or an arrest of himself, the object of the officers being known, and with the premeditated purpose to kill to effect their purpose, and in pursuance of this purpose he handed Boone the pistol to kill the deceased, and that Boone shot the deceased with the pistol and thereby inflicted injuries from which deceased died, the prisoner is guilty of murder in the first degree, and you will so find.”
There can be no question that the law as laid down by his Honor is correct, but I cannot find in the testimony any evidence to support the theory submitted to the jury that *728Boone and the defendant bad formed and preconceived a purpose to resist arrest to the extent of taking the life of the officers or their associates. I can find no testimony tending to show that Boone had any knowledge that the deceased had a warrant for him or that Clarence had any such knowledge, nor can I see any evidence that Clarence was attempting to escape arrest. Taking the testimony of the State’s witnesses and of the defendant, which in no material respect contradicts them, I can see nothing in the conduct of Clarence at the time the warrant was read to him indicating a purpose to resist the arrest. Plis suggestion to the officer to give his father as security, followed by the officer’s acceptance of the suggestion, excludes to my mind any possible theory of a purpose on his part to resist an arrest. No witness says that Boone heard or could have heard the conversation between Turmnire, Hamby and Clarence. His conduct appears to me to be entirely consistent with that of a man in his station in life making his daily bread by his labor; he had unloaded his wagon and I can see nothing in his conduct inconsistent with what might have been expected of a man of his occupation. It is not denied that it was a rainy day. As he drove off he went down hill. The fact that he hit his mules with his whip and that they loped off does not impress my mind with any purpose to escape the posse or officers in the absence of any evidence that he knew or suspected that they had any warrant for him. If I am correct in my conclusion that there was no evidence to sustain the theory of a preconceived purpose between the defendant and Boone Potter to escape arrest, to the extent of taking the life of the officers, then such theory should not have been submitted to the jury. This is elementary. I do not undertake to say that at the time of the homicide there was no evidence of premeditation. The doctrine of instantaneous premeditation seems to be well established by this Court, and in deference *729to tbe opinions of tlie eminent judges who bare preceded me I bave given it my approval in tbe disposition of appeals which bave come before us.
In tbe light of these decisions, it was not error in bis Honor to leave tbe question to the jury whether tbe homicide was tbe result of premeditation. I do not think that tbe defendant should bave been required to carry with him to tbe jury tbe theory of a preconcerted purpose in combination with Boone to resist arrest to tbe extent of taking the life of tbe officer or bis associates. Upon bis own showing, this uneducated young mountaineer, before reaching bis majority, is guilty of murder in tbe second degree. It is more than probable that, at tbe best, be will forfeit to tbe State more than a score of years of bis freedom. I make no comment on tbe unfortunate man who lost bis life. Whether be was a “brave officer” or not I do not know, and I forbear saying more, upon tbe record before us, than that it is fortunate for tbe administration of our criminal law that it is not tbe custom to proceed as these men did in tbe arrest of persons charged with violating tbe law. I cannot think, from bis own testimony, that tbe majesty of tbe law was promoted or respect for it increased by the services of the witness Wilson. But these are not questions before us. I cannot but regret that it so frequently occurs that such widely divergent views exist in this Court in regard to tbe plainest principles of tbe criminal law. I am sure that each member of this Court is prompted by no other motive or purpose than to declare tbe law as be believes it to be, and as befits a Judge. Certainly tbe State has made ample provision for tbe protection of her officers in tbe discharge of their duties, and I am sure that tbe Judges of the Superior Court and of this Court do all in their power to enforce tbe law in this respect. This defendant is, upon bis own testimony, guilty of murder- — a jury may, upon another trial find him guilty *730of the capital felony. This will be for the jury. I express no opinion in respect to their duty. I simply give expression to my conviction that there was no evidence that the homicide was the result of a preconceived purpose between the two men engaged in the affair to resist arrest to the extent of taking the life of the officer.